EXHIBIT 10.1

 

TRANSITION EMPLOYMENT AGREEMENT

 

This TRANSITION EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into by
and between PAUL E. SHAMPAY (“Shampay”) and Business Staffing, Inc. (the
“Company”) effective as of March 15, 2005.

 

RECITALS

 

A. Shampay is currently employed by the Company and is leased to Kaiser Ventures
LLC where he serves as Vice President - Finance pursuant to the terms of an
Employment Agreement between Shampay and the Company dated as of January 1, 2002
(the “2002 Employment Agreement”).

 

B. Shampay has relocated to a new place of residence. However, the Company
desires to continue to employ Shampay for a limited period of time subject to
and in accordance with the terms of this Agreement. This Agreement shall
supersede the 2002 Employment Agreement and shall control Shampay’s employment,
his departure from the Company and his service as a consultant.

 

NOW, THEREFORE, based upon the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Shampay and the Company agree as follows:

 

1. FULL TIME COMMITMENT. Subject to the terms and conditions of this Agreement,
Shampay’s full time employment with the Company shall continue for a period of
thirty (30) days following the latest to occur of the following: (i) the
retention of an individual that will serve as controller of Kaiser; (ii) the
filing with the Securities and Exchange Commission of the Company’s Report on
Form 10-QSB for the year ended December 31, 2004; or (iii) the mailing of the
Company’s K-1s for the year ended December 31, 2004 (the “Primary Term”). It is
estimated that the Primary Term will last until approximately April 30, 2005.
During the Primary Term, Shampay shall be a full time employee of the Company
and shall continue to serve as Vice President of Finance of Kaiser and shall
perform the duties and be responsible for the matters and items that he has been
responsible for as of the date of this Agreement. During the Primary Term,
Shampay shall generally be in Kaiser’s offices in Ontario, California on Monday
through Thursday each week; provided, however, the Chief Financial Officer may
elect not to require Shampay to be at Kaiser’s offices in Ontario during all or
any portion of a particular week. Upon expiration of the Primary Term, Shampay
shall resign in writing as an officer of Kaiser.

 

2. REDUCED TIME COMMITMENT. Subject to the terms and conditions of this
Agreement, for a period of six (6) months following the Primary Term the Company
will employee Shampay on an “as needed” basis as requested by the Company (the
“Employee Reduced Time Work Period”). Unless sooner terminated as provided in
Paragraph 19 of this Agreement, Shampay’s employment relationship with the
Company shall terminate effective as of the date of the completion of the
Employee Reduced Time Work Period (the “Employment Termination Date”). Provided
Shampay was not terminated pursuant to Paragraph 19 of this Agreement, for a
period of six (6) months immediately following the Employment Termination



--------------------------------------------------------------------------------

Date the Company will engage Shampay as a consultant on an “as needed” basis
(the “Consulting Work Period”). The twelve (12) months scheduled to be covered
by the Employee Reduced Time Work Period (six months) and the Consulting Work
Period (six months) is sometimes collectively referred to as the “Reduced Time
Work Period.” It is contemplated that most of Shampay’s work during the Reduced
Time Work Period shall be in response to telephone and e-mail inquiries.
However, on occasion, Shampay may be required to come to Kaiser’s offices for a
particular project. When not working for the Company, Shampay shall be free to
engage in other employment and business, provided such: (i) do not materially
interfere with Shampay’s work for the Company and Kaiser; (ii) are not
competitive with the Eagle Mountain landfill project and the anticipated sale of
the assets of the Eagle Mountain landfill project; (iii) are not competitive
with the West Valley MRF; and (iv) do not use in any manner any Proprietary
Information, as that term is defined below. Shampay agrees to timely respond to
a request for assistance and he shall in good faith undertake and seek to timely
complete the project or assistance requested by the Company.

 

3. COMPENSATION. Subject to the terms and conditions of this Agreement, the
Company shall pay Shampay as follows:

 

(a) During the Primary Term and during the Employee Reduced Time Period, Shampay
shall continue to be paid based upon his current annual salary of $122,004
(gross); and

 

(b) During the Consulting Work Period, Shampay shall not be paid any
compensation other than payment of the premiums for his continued receipt of
medical, dental, vision and life and disability insurance benefits for such six
month period of time as provided in Paragraph 4 below.

 

(c) In April 2005, the Company, with the consent of the Board of Managers of
Kaiser, will consider awarding bonuses to officers of Kaiser for 2004 work
performance. If a bonus is awarded to any officer as a result of the 2004
performance of the West Valley MRF or as a result of the work associated with
the restated financial statements and amended SEC reports filed in 2004, Shampay
would also receive a bonus for such performance or work.

 

All payments to Shampay shall be made in accordance with the Company’s normal
payroll procedures and shall be less all appropriate deductions, such as social
security, federal and state income tax withholding, medical, life insurance and
other similar items.

 

4. BENEFITS. Subject to the termination of benefits as provided in Paragraphs
4(a) and 4(b) below, and subject to any plan requirements, Shampay will continue
to receive medical, dental, life and disability insurance benefits at the
Company’s expense during the Primary Term and the Reduced Time Work Period,
subject to Shampay’s payment of any necessary premium participation (currently
approximately $50 per month for medical) as generally applicable to other
employees of the Company; provided, however, beginning as of January 1, 2005,
the Company shall no longer pay to Shampay a car allowance. In addition,
beginning with the Reduced Time Start Date, Shampay will not accrue any
vacation. Shampay will be able to participate in the Company’s 401(k) Plan until
the Employment Termination Date.

 

2



--------------------------------------------------------------------------------

(This may mean that the Company pays the COBRA premiums during the Consulting
Period.) After the Consulting Period, Employee shall be entitled to receive
medical, dental and vision benefits in accordance with COBRA, for the balance of
any available COBRA period, if Employee should elect to participate in such
program.

 

(a) TERMINATION OF BENEFITS UPON DEATH. All benefits will terminate upon
Shampay’s death.

 

(b) TERMINATION OF BENEFITS IF DISCHARGED FOR CAUSE. In the event Shampay is
discharged as an Employee or terminated as a consultant for cause, all benefits
that Shampay would otherwise be entitled to receive shall terminate except for
those benefits that Shampay may acquire at his expense through COBRA and except
for his portable life insurance, if any.

 

5. BUSINESS EXPENSES. In addition to paying or reimbursing Shampay for normal
and reasonable business expenses incurred in his work for the Company and
Kaiser, the Company will pay or reimburse Shampay for his reasonable travel
expenses to and from Kaiser’s corporate offices, including, but not limited to,
airline costs, lodging costs and rental car costs. However, Shampay shall pay
for all of his personal meals.

 

6. NO SEVERANCE BENEFITS. Shampay shall not be entitled to any severance
compensation following the Employment Termination Date but he shall continue to
receive benefits during the Consulting Work Period as provided by Paragraph
4.(b) unless Shampay is terminated for cause as provided in Paragraph 19.
Shampay shall be paid for all accrued and unused vacation days, if any, as of
the commencement of the Reduced Time Period.

 

7. DEATH BENEFITS. If Shampay should die prior to the Employment Termination
Date, the Company shall pay Shampay’s estate or personal representative: (i) his
salary through the date of the month of his death; plus (ii) the balance, if
any, that would have been payable to him during the Employee Reduced Time Work
Period. For example, if Shampay should die on March 1, 2005, during the Primary
Term, his estate would be paid his salary for the month of March 2005 and it
would receive the compensation that would have been paid to him during the
Employee Reduced Time Work Period which would be the equivalent of six (6)
months of salary. The date of Shampay’s death shall be considered the date of
the termination of his employment for purposes of this Agreement.

 

8. CLASS C AND D UNITS. As of the date of this Agreement Shampay owns and holds
80 Class C Units of Kaiser, which are fully vested. Upon termination of the
Primary Term, the Class C Units shall automatically be treated as and become
Class D Units and the Class D Units shall be deemed issued as of the date of the
termination of the Primary Term. Thus, it is anticipated that the Class C Units
will become Class D units as of approximately April 30, 2005. To the extent
required, the provisions of this Paragraph 8 shall constitute an amendment to
the terms of the Class C and Class D Units with respect to Shampay.

 

9. 401(K) LOAN AND SERP. Shampay has an outstanding loan from the Company’s
401(k) plan with an approximate principal balance of $32,000 as of the date of
this Agreement. Shampay understands that the failure to pay the balance of his
401(k) loan will be a default under such loan and that the principal balance of
the loan will be treated as an early withdrawal

 

3



--------------------------------------------------------------------------------

from a qualified retirement plan on which a penalty will be due in addition to
the usual federal and state taxes. It is Shampay’s current intention to use the
net proceeds distributable from his Supplemental Executive Retirement (“SERP”)
account to pay against the principal of the 401(k) loan. Shampay understands
that the amount received by him from the SERP will be taxable as ordinary
compensation. Shampay has previously elected to take a lump sum distribution
from the SERP upon the termination of his employment.

 

10. SURRENDER OF COMPANY PROPERTY AND OFFSET. On or prior to the Employment
Termination Date, Shampay shall return to the Company or Kaiser and certify that
he has returned all property in his possession or control, including, but not
limited to: equipment (e.g., cell phones, computers, furniture, etc.);
information, documents and files (e.g., all maps, agreements, data, plans,
instruments, lists, schedules, reports, strategies, and financial information
and projections and drafts thereof) of any nature or kind pertaining to the
Company, its Affiliates and the Eagle Mountain project and the sale of its
assets, and KSC Recovery, Inc. whether originals, copies, contained on computer
disks or other computer memory storage devices or medium in other electronic
media; credit cards; and other items belonging to the Company or its Affiliates
except as may be expressly agreed upon by the Company in connection with Shampay
continuing to serve as a consultant to the Company or Kaiser.

 

11. GENERAL RELEASE. Upon the termination of the Primary Term, Shampay and the
Company shall execute and deliver the general release agreement attached hereto
as Exhibit “A”. If Shampay fails to execute and deliver the General Release
Agreement upon completion of the Primary Term as provided herein, no further
compensation of any nature shall be paid by the Company to Shampay and his
employment shall be immediately terminated. The General Release shall continue
in effect upon termination of this Agreement. Shampay and the Company shall
affirm the General Release Agreement as of the Employment Termination Date.

 

12. INDEPENDENT JUDGMENT MADE BY SHAMPAY. Shampay represents and acknowledges
that in executing this Agreement he does not rely and has not relied upon any
representation or statement of the Company or its Affiliates or by any of the
respective officers, directors, shareholders, members, managers, employees,
agents, representatives, or attorneys with regard to the subject matter, basis
or effect of this Agreement.

 

13. CONDUCT. Shampay agrees that he will not speak disparagingly of the Company,
or its Affiliates or their respective officers, directors, shareholders,
members, managers’ employees, and the Company agrees it will not speak
disparagingly about Shampay. The Company will provide a mutually agreed upon
letter of recommendation.

 

14. GENERAL CONFIDENTIALITY.

 

(a) SHAMPAY’S OBLIGATIONS. Shampay agrees that (i) except as provided in this
Agreement Shampay shall maintain the confidential nature of any Proprietary
Information received or acquired by his, and (ii) Shampay shall use such
Proprietary Information solely in conjunction with his work for the Company and
not in connection with any other business or activity. “Proprietary Information”
means all oral, written or recorded information about or related to the Company,
any of its Affiliates, or the West Valley MRF and their technology, assets,
liabilities, strategies, plans, pricing, alternatives, or business, whether
acquired before or after the date hereof, and regardless of the manner in which
it is acquired, together with any documents or other materials prepared by
Shampay which contain or reflect such information.

 

4



--------------------------------------------------------------------------------

(b) LIMITATIONS ON CONFIDENTIAL OBLIGATIONS AND USE RESTRICTIONS. The
restrictions in Paragraph 14(a) above do not apply to information which Shampay
can demonstrate (i) is then in the public domain by acts not attributable to
Shampay or (ii) is hereafter received on an unrestricted basis by such Shampay
from a third party source who, to Shampay knowledge after due inquiry, is not
and was not bound by confidentiality obligations to the Company or any Affiliate
thereof. In addition, Shampay is permitted to disclose any Proprietary
Information that is necessary in the defense or prosecution of any legal action.

 

(c) ACTIONS IF DISCLOSURE REQUIRED. If Shampay is required by law to make any
disclosure otherwise prohibited hereunder, such party shall use its best efforts
to provide the other with prompt prior notice where possible so that (a) the
other party (with the reasonable cooperation of the party required to make such
disclosure) may seek an appropriate protection order or other remedy and/or (b)
the parties can seek in good faith to agree on the appropriate scope and
approach to disclosure. If a protective order or other remedy is not obtained,
the party required to make such disclosure may furnish only that portion of
information protected hereby which it is legally compelled to disclose and shall
use its reasonable efforts to obtain confidential treatment for all information
so disclosed.

 

(d) INJUNCTION. In addition to any other remedy provided by this Agreement or by
law, the Company and its Affiliates shall have the right to seek injunctive
relief against Shampay and any other appropriate party for violation of the
terms of this Agreement and Shampay shall not assert that the Company and its
Affiliates have an adequate remedy at law.

 

(e) PROVISION CONTINUES UPON TERMINATION OF AGREEMENT. This Paragraph 13 shall
survive the termination of this Agreement.

 

15. NO OPPOSITION TO THE PROJECT. During Shampay’s employment by the Company and
for a period of six (6) years subsequent to the termination of such employment,
Shampay shall not, directly or indirectly, publicly or privately, take any
action or position that would oppose the permitting, re-permitting, development,
construction and/or operation of the Eagle Mountain landfill project or the sale
of the landfill project’s assets or take any action that would adversely impact
the receipt of the full purchase price from the sale of the Eagle Mountain
landfill project’s assets. This provision shall survive the termination of this
Agreement.

 

16. EXPENSES RELATED TO THIS AGREEMENT. It is further agreed for the above
consideration that Shampay and the Company will bear their own costs, expenses
and attorneys’ fees in connection with the negotiation and execution on this
Agreement and all the events and circumstances which form the basis for
execution of this Agreement.

 

17. OPPORTUNITY TO CONSULT WITH ATTORNEY. Shampay hereby warrants that prior to
the execution of this Agreement, he was given the opportunity to consult with an
attorney of his own choosing and review the contents and legal effect of this
Agreement with an attorney and is executing this Agreement voluntarily, with
full and complete knowledge of the legal and binding effect of this Agreement.

 

5



--------------------------------------------------------------------------------

18. NO ADMISSION OF LIABILITY. This Agreement shall not in any way be construed
as an admission by either the Company or Shampay that they respectively have
acted wrongfully or have any rights whatsoever against each other except as
expressly provided herein.

 

19. SEVERABILITY. The provisions of this Agreement are severable, and if any
part of it is found to be unenforceable, all other provisions shall remain fully
valid and enforceable.

 

20. TERMINATION:

 

(a) TERMINATION FOR CAUSE. If the Company elects to terminate or discharge
Shampay for cause (as defined below), Shampay’s employment or engagement as a
consultant, as applicable, will terminate on the date fixed for termination by
the Company and thereafter the Company will not be obligated to pay Shampay any
additional compensation (e.g., payments during the Reduced Work Period, etc.),
other than the base salary, if any, due and owing up to the date of termination
or provide benefits other than may be required by law, such as COBRA.

 

(b) DEATH. This Agreement shall terminate upon Shampay’s death. Upon termination
of this Agreement due to Shampay’s death, the personal representative or estate
of Shampay shall be entitled to the payments described in Paragraph 7.

 

21. DEFINITION OF “CAUSE.” “Cause” for the purposes of this Agreement shall mean
any of the following:

 

(a) Failure to respond to a request for assistance within two (2) business days
following the date of the request;

 

(b) Breach by Shampay of any provision of this Agreement; provided, however, the
Company shall give Shampay written notice of such breach and Shampay shall have
ten (10) days in which to cure such breach if such breach can be cured. No
written notice or cure period shall be required in the event of gross
negligence, malfeasance, dishonesty, or willful neglect of this Agreement by
Shampay or in the event of a breach Paragraph 21 (a). In addition, there shall
be no more than one (1) opportunity to cure a breach during the term of this
Agreement;

 

(c) Gross negligence, misfeasance, malfeasance, willful neglect or dishonesty in
the performance of Shampay’s duties or responsibilities hereunder;

 

(d) Engaging in conduct or activities or holding any position that materially
conflicts with the interest of, or materially interferes with Shampay’s duties
and responsibilities to the Company, Kaiser or Shampay Affiliates;

 

(e) Engaging in conduct which is materially detrimental to the business of the
Company, Kaiser or Affiliates; or

 

(f) Failure to execute the General Release Agreement attached hereto as Exhibit
“A” as of the date of the commencement of the Reduced Time Commitment,
revocation of the General Release Agreement or failure to affirm the General
Release Agreement as of the Employment Termination Date.

 

6



--------------------------------------------------------------------------------

22. ENTIRE AGREEMENT. This Agreement, the exhibits hereto, and all other
documents referred to herein, (including, but not limited to, the Company’s
401(k) Plan) sets forth the entire agreement between the parties hereto, with
respect to the subject matters covered by this Agreement.

 

23. PROHIBITION ON ASSIGNMENT. This Agreement and Shampay’s obligations, duties,
and rights herein shall not be transferred, assigned or pledged by Shampay.

 

24. COSTS OF ENFORCEMENT AND INTERPRETATION. In the event of any action brought
to enforce or interpret the provisions of this Agreement, the prevailing party
in such action shall be reimbursed for all reasonable costs incurred in such
legal action, including reasonable attorneys’ fees.

 

25. TERMINATION OF ANY PRIOR EMPLOYMENT AGREEMENT. Any other Agreement or
possible agreement with respect to the employment, the terms of employment and
the terms of discharge from employment, of Shampay are terminated and superceded
by this Agreement specifically including, but not limited to, the 2002
Employment Agreement.

 

26. HEADINGS. The headings throughout this Agreement are for convenience and
reference only and they shall not be construed to add to or limit the meaning of
any provision of this Agreement.

 

27. DEFINITION OF THE AFFILIATES. For purpose of this Agreement, all references
to Affiliates of the Company shall mean and refer to Mine Reclamation, LLC,
Kaiser Ventures LLC, and all subsidiaries of Kaiser Ventures LLC.

 

28. THIRD PARTY BENEFICIARIES. The Company and Shampay acknowledge that Kaiser
Ventures LLC and Kaiser Eagle Mountain, LLC are third party beneficiaries of
this Agreement and they may individually or separately enforce the terms of this
Agreement.

 

29. INDEPENDENT CONTRACTOR. It is understood that Shampay shall be an
independent contractor beginning with the Consulting Work Period and at no time
shall this Agreement be construed to create a relationship of employment of
Shampay by the Company after the Employment Termination Date. During the Reduced
Time Work Period, Shampay shall have no right to obligate the Company under any
commitment or agreement unless specifically authorized and directed to do so by
the Company.

 

30. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

 

IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the day and year written above notwithstanding the actual date of signature.

 

“SHAMPAY”   “COMPANY” PAUL E. SHAMPAY   BUSINESS STAFFING, INC.

/s/ Paul E. Shampay

--------------------------------------------------------------------------------

 

By:

 

/s/ Richard E. Stoddard

--------------------------------------------------------------------------------

Paul E. Shampay

     

Richard E. Stoddard, President

 

 

7



--------------------------------------------------------------------------------

EXHIBIT “A”

 

GENERAL RELEASE AGREEMENT

 

This GENERAL RELEASE (“Agreement”) is made and entered into by and between PAUL
E. SHAMPAY (“Employee”) and BUSINESS STAFFING, INC. (the “Company”) effective as
of             , notwithstanding the actual date of signature.

 

RECITALS

 

A. Employee’s full time employment with the Company is to terminate effective as
of the close of business              as set forth in that certain Transition
Employment Agreement between the Company and Employee dated March 15, 2005 (the
“Transition Agreement”). Under the terms of the Transition Agreement, it is
anticipated that Employee will continue to be an employee of the Company on a
reduced time basis for a period of six (6) months following the date that
Employee is no longer a full-time employee of the Company and will serve as a
consultant to the Company for an additional six (6) months thereafter.

 

B. By the terms of this Agreement, Employee and the Company intend that all
claims they have or may have against each other shall be forever discharged and
released subject to the reservations and limitations set forth in this
Agreement.

 

NOW, THEREFORE, based upon the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Employee and the Company agree as follows:

 

1. ACKNOWLEDGMENT OF RECITALS. Employee and the Company agree and acknowledge
that the facts set forth in the Recitals above are true and correct and are
incorporated herein by this reference.

 

2. TERMINATION OF EMPLOYMENT. Employee understands and acknowledges that his
full time active employment with the Company terminates effective as of the
close of business on              and, subject to the terms of the Transition
Agreement, his reduced time employment with the Company will terminate.

 

3. COMPENSATION. Subject to the terms and conditions of the Transition
Agreement, the Company shall, for the general release of Employee contained
herein and for the other terms, conditions, and provisions contained in this
Agreement, compensate Employee as follows:

 

a. the Company will pay Employee’s regular monthly salary through             ;

 

b. in consideration of Employee entering into this Agreement and the release
provided herein, Employee shall continue to work for the Company on a reduced
time basis and as an consultant subject to and in accordance with the Transition
Agreement and shall be paid the compensation described in the Transition
Agreement in accordance with its terms;

 

1



--------------------------------------------------------------------------------

c. provided Employee has not revoked this Agreement and has reaffirmed this
Agreement as of his Employment Termination Date as defined in the Transition
Agreement, Employee will continue to receive his existing regular medical,
dental, vision, and life insurance benefits at the Company’s expense in
accordance with the terms of the Transition Agreement.

 

All payments to Employee, while an employee, shall be less all appropriate
deductions, such as social security and federal and state income tax
withholding.

 

4. NO LEGAL ACTION. Employee represents that he has not filed any complaints, or
charges or lawsuits against the Company with any governmental agency or any
court, and that he will not do so at any time hereinafter; provided, however,
this shall not limit employee from filing a lawsuit for the sole purpose of
enforcing Employee’s rights under this Agreement the Transition Agreement or
from seeking unemployment compensation.

 

5. INDEPENDENT JUDGMENT MADE BY EMPLOYEE. Employee represents and acknowledges
that in executing this Agreement he does not rely and has not relied upon any
representation or statement of the Company or by any of the Company’s employees,
agents, representatives, or attorneys with regard to the subject matter, basis
or effect of this Agreement.

 

6. GENERAL RELEASE BY EMPLOYEE. As a material inducement to this Agreement,
Employee, individually, and his successors, assigns, heirs, and agents, and each
and all of them, agree to fully and forever release and discharge the Company,
Kaiser Ventures LLC, Kaiser Eagle Mountain, LLC and their respective
subsidiaries, predecessors, and affiliates, and each of their respective former
or current officers, directors, managers, members, stockholders, employees,
agents, and attorneys, as applicable (collectively “Releasees”), or any of them,
from any and all charges, complaints, claims, liabilities, obligations,
promises, agreements, controversies, damages, actions, causes of action, suits,
rights, demands, costs, losses, debts, and expenses (including whatsoever, known
or unknown, suspected or unsuspected, including, but not limited to, rights
under federal, state, or local laws prohibiting discrimination based upon
religion, race, national origin, gender, marital status or handicap, age or
other forms of discrimination, any claim of sexual harassment, or other claims
growing out of any legal restrictions on the Company’s right to terminate its
employees, including, but not limited to, Employee’s employment with the
Company, Kaiser Ventures LLC, and Kaiser Eagle Mountain, LLC, the termination of
or separation from that employment (“Claim” or “Claims”), which Employee now
has, owns or holds, or claims to have, own or hold, or which Employee at any
time heretofore had, owned or held, or claims to have, own or had, or which
Employee at any time hereinafter may have, own or hold, or claim to have, own or
hold against each or any of the Releasees. Notwithstanding the foregoing,
Employee reserves all rights arising out of any breach of this Agreement or the
Transition Agreement by the Company.

 

7. SCOPE OF EMPLOYEE’S RELEASE. Employee understands and agrees that the
foregoing Paragraph 6 is a release and discharge of all claims, except as
expressly reserved in Paragraph 6 to Employee, which:

 

a. Covers all causes of action of any nature or kind including, but not limited
to, all claims or charges of wrongful discharge, infliction of emotional
distress, breach of contract, or discrimination or harassment on the basis of
race, sex, age, religion, national origin, handicap, marital status or any other
protected classification under federal, state, and/or local law; and

 

2



--------------------------------------------------------------------------------

b. Includes all claims of every nature and kind, known or unknown, suspected or
unsuspected. Employee acknowledges that he may hereafter discover facts
different from, or in addition to, or those which he knows or believes to be
true with respect to his employment with the Company or this Agreement, and
agrees that this Agreement and the release contained herein shall be and remain
effective and binding in all respects notwithstanding such difference or
additional facts or the discovery thereof.

 

8. WAIVER OF CERTAIN RIGHTS. Employee expressly waives or relinquishes all
rights and benefits afforded by section 1542 of the Civil Code of the State of
California, and does so understanding and acknowledging the significance of such
specific waiver of Section 1542. Section 1542 of the Civil Code of the State of
California states as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

 

Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Releasees,
Employee expressly acknowledges that the Release provided herein is intended to
include, without limitation, all Claims which Employee does not know or suspect
to exist in his favor, at the time of execution hereof, and that this Agreement
and contemplates the extinguishment of any such Claim or Claims except as
expressly reserved to Employee under Paragraph 6 of this Agreement.

 

9. GENERAL RELEASE BY THE COMPANY. Subject to the terms and conditions of this
Agreement, the Company, Kaiser Ventures LLC and their respective successors,
assigns, subsidiaries, affiliates and each of their respective officers,
directors, managers, members, stockholders, employees, agents and attorneys, and
each and all of them, agree to fully and forever release and discharge Employee,
individually, and his successors, heirs and agents, and attorneys (collectively
“Employee Releasees”), or any of them, from any and all charges, complaints,
claims, liabilities, obligations, promises, agreements, controversies, damages,
actions, causes of action, suits, rights, demands, costs, losses, debts and
expenses (including whatsoever, known or unknown, suspected or unsuspected,
(“Company Claim” or “Company Claims”), which the Company or Kaiser Ventures LLC
now has, owns or holds, or claims to have, own or hold, or which the Company or
Kaiser Ventures LLC at any time heretofore had, owned or held, or claims to
have, own or had, or which the Company at any time hereinafter may have, own or
hold, or claim to have, own or hold against each or any of the Employee
Releasees. Notwithstanding the foregoing, the Company reserves all rights
arising out of any breach of this Agreement by Employee, any dishonest,
fraudulent, or criminal misconduct by Employee, or a breach of the Transition
Agreement by Employee.

 

10. WAIVER OF CERTAIN RIGHTS BY THE COMPANY. The Company expressly waives or
relinquishes all rights and benefits afforded by section 1542 of the Civil Code
of the State of California, and does so understanding and acknowledging the
significance of such specific waiver of Section 1542. Section 1542 of the Civil
Code of the State of California states as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

 

3



--------------------------------------------------------------------------------

Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Employee
Releasees, the Company expressly acknowledges that the Release provided herein
is intended to include, without limitation, all Company Claims which the Company
does not know or suspect to exist in its favor, at the time of execution hereof,
and that this Agreement and contemplates the extinguishment of any such Company
Claim or Company Claims, except as expressly reserved to the Company in
Paragraph 9 of this Agreement.

 

11. CONFIRMATION OF GENERAL RELEASE. The Company and Employee each agree to
execute and deliver to the other as of the Termination of Employment date as
that term is defined in the Transition Agreement a document confirming and
affirming this Agreement. and the release of each party is in full force and
effect.

 

12. EMPLOYEE CONFIDENTIALITY. Employee agrees to maintain the confidentiality of
documents and information as set forth in the Transition Agreement.

 

13. OPPORTUNITY TO CONSULT WITH ATTORNEY AND TO REVOKE AGREEMENT. Employee
hereby warrants that prior to the execution of this Agreement, he was given the
opportunity to consult with an attorney of his own choosing and review the
contents and legal effect of this Agreement with an attorney and is executing
this Agreement voluntarily, with full and complete knowledge of the legal and
binding effect of this Agreement. In addition, Employee shall have the right to
revoke this Agreement for any reason at any time within ten (10) days following
the date of his execution of this Agreement and no provision of this Agreement
shall be effective or enforceable against the Company or Employee during such
revocation period. If Employee desires to revoke this Agreement during the ten
(10) day period following the execution of this Agreement, he shall give written
notice to the Company by midnight of the tenth (10th) day following the date of
this Agreement. Upon revocation of this Agreement as provided herein, the
Company may immediately terminate Employee’s employment with the Company and
such termination shall be termination for cause under the terms of the
Transition Agreement for which there shall be no right to cure.

 

14. NO ADMISSION OF LIABILITY. This Agreement shall not in any way be construed
as an admission by either the Company or Employee that they respectively have
acted wrongfully or have any rights whatsoever against each other except that
may arise upon a breach of this Agreement.

 

15. SEVERABILITY. The provisions of this Agreement are severable, and if any
part of it is found to be unenforceable, all other provisions shall remain fully
valid and enforceable.

 

16. ENTIRE AGREEMENT. This Agreement and the Transition Agreement set forth the
entire Agreement between the parties hereto, and fully supersedes any and all
prior Agreements or understandings pertaining to the subject matter hereof.

 

17. HEADINGS. The headings throughout this Agreement are for convenience and
reference only and they shall not be construed to add to or limit the meaning of
any provision of this Agreement.

 

4



--------------------------------------------------------------------------------

18. DEFINITION OF THE COMPANY. For purpose of this Agreement, all references to
the Company shall be deemed to include all predecessors, affiliates and
subsidiaries of the Company, specifically including, but not limited to, Kaiser
Ventures LLC.

 

19. BINDING EFFECT. This Agreement shall be binding upon and inure to the
benefit of the Company and Employee and their respective successors in interest,
affiliates, predecessors, subsidiaries, heirs and personal representatives, as
applicable, and as otherwise provided in this Agreement.

 

20 GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

 

IN WITNESS WHERE OF, the parties have executed this Agreement to be effective as
of the day and year written above.

 

PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN OR UNKNOWN
CLAIMS.

 

Executed at Ontario, California.

  “EMPLOYEE”         PAUL E. SHAMPAY

Dated:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Executed at Ontario, California.

  “COMPANY”         BUSINESS STAFFING, INC.

Dated:

 

 

--------------------------------------------------------------------------------

 

By:

 

 

--------------------------------------------------------------------------------

           

Richard E. Stoddard, President

 

5